Exhibit 10.1

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

Laredo Petroleum, Inc.,

Laredo Midstream Services, LLC

 

and

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
Citigroup Global Markets Inc.

Credit Suisse Securities (USA) LLC

Wells Fargo Securities, LLC

Goldman, Sachs & Co.

BMO Capital Markets Corp.

Capital One Securities, Inc.

J.P. Morgan Securities LLC

Scotia Capital (USA) Inc.

SG Americas Securities, LLC

Barclays Capital Inc.

BB&T Capital Markets, a division of BB&T Securities, LLC

BBVA Securities Inc.

BOSC, Inc.

Comerica Securities, Inc.

ING Financial Markets LLC

Mitsubishi UFJ Securities (USA), Inc.

SunTrust Robinson Humphrey, Inc.

 

Dated as of January 23, 2014

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of January 23, 2014, by and among Laredo Petroleum, Inc., a Delaware
corporation (the “Company”), Laredo Midstream Services, LLC, a Delaware limited
liability company (the “Initial Guarantor”), Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, Wells Fargo Securities, LLC, Goldman, Sachs & Co., BMO Capital
Markets Corp., Capital One Securities, Inc., J.P. Morgan Securities LLC, Scotia
Capital (USA) Inc., SG Americas Securities, LLC, Barclays Capital Inc., BB&T
Capital Markets, a division of BB&T Securities, LLC, BBVA Securities Inc.,
BOSC, Inc., Comerica Securities, Inc., ING Financial Markets LLC, Mitsubishi UFJ
Securities (USA), Inc. and SunTrust Robinson Humphrey, Inc. (collectively, the
“Initial Purchasers”), each of whom has agreed to purchase the Company’s 55/8%
Senior Notes due 2022 (the “Notes”) fully and unconditionally guaranteed (the
“Guarantees”) by the Initial Guarantor and any Additional Guarantor (as defined
below) (collectively, the “Guarantors”) pursuant to the Purchase Agreement (as
defined below).  The Notes and the related Guarantees are herein collectively
referred to as the “Securities.”

 

This Agreement is made pursuant to the Purchase Agreement, dated January 13,
2014 (the “Purchase Agreement”), by and among the Company, the Initial Guarantor
and the Initial Purchasers (i) for the benefit of the Initial Purchasers and
(ii) for the benefit of the holders from time to time of Initial Securities (as
defined below), including the Initial Purchasers.  In order to induce the
Initial Purchasers to purchase the Securities, the Company has agreed to provide
the registration rights set forth in this Agreement.  The execution and delivery
of this Agreement is a condition to the obligations of the Initial Purchasers
set forth in Section 5(h) of the Purchase Agreement.

 

The parties hereto hereby agree as follows:

 

SECTION 1.    Definitions.  As used in this Agreement, the following capitalized
terms shall have the following meanings:

 

Additional Guarantor:  Any subsidiary of the Company (other than the Initial
Guarantor) that executes a supplemental indenture in accordance with the terms
of the Indenture after the date of this Agreement, pursuant to which such
subsidiary provides a full and unconditional guarantee of the Notes.

 

Additional Interest: As defined in Section 5 hereof.

 

Advice: As defined in Section 6(c) hereof.

 

Affiliate: As defined in Rule 144.

 

Agreement: As defined in the preamble hereto.

 

Blackout Period: As defined in Section 4(a) hereof.

 

--------------------------------------------------------------------------------


 

Broker-Dealer:  Any broker or dealer registered under the Exchange Act.

 

Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Closing Date:  The date of this Agreement.

 

Commission:  The Securities and Exchange Commission.

 

Company: As defined in the preamble hereto.

 

Consummate:  A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were validly tendered (and not withdrawn) by
Holders thereof pursuant to the Exchange Offer.  The term “Consummation” will
have a corresponding meaning.

 

controlling person: As defined in Section 8(a) hereof.

 

Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Exchange Date:  As defined in Section 3(b) hereof.

 

Exchange Offer:  An offer registered under the Securities Act by the Company and
the Guarantors pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Initial Securities the opportunity
to exchange all such outstanding Initial Securities held by such Holders for
Exchange Securities in an aggregate principal amount equal to the aggregate
principal amount of the Initial Securities validly tendered (and not withdrawn)
in such exchange offer by such Holders.

 

Exchange Offer Registration Statement:  The Registration Statement relating to
the Exchange Offer, including the related Prospectus.

 

Exchange Offer Registration Statement Suspension Period:  As defined in
Section 3(c) hereof.

 

Exchange Securities:  The 55/8% Senior Notes due 2022, of the same series under
the Indenture as the Initial Securities, including the related Guarantees and
having terms identical to the Initial Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to any increase in
annual interest rate for failure to comply with this Agreement), to be issued to
Holders in exchange for Initial Securities pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

FINRA:  Financial Industry Regulatory Authority, Inc.

 

Freely Tradable: With respect to a Security, a Security that at any time of
determination (i) may be sold to the public in accordance with Rule 144 by a
person that is not an Affiliate of the Company where no conditions of Rule 144
are then applicable (other than the holding period requirement in paragraph
(d) of Rule 144 so long as such holding period requirement is satisfied at such
time of determination) and (ii) does not bear a restrictive CUSIP number or any
restrictive legends under the Securities Act or state blue sky laws.

 

Guarantees: As defined in the preamble hereto.

 

Guarantors: As defined in the preamble hereto and shall also include any
Guarantor’s successors that guarantee the Notes.

 

Holder:  As defined in Section 2(b) hereof.

 

Indemnified Holder:  As defined in Section 8(a) hereof.

 

Indenture: The Indenture, dated as of January 23, 2014, by and among the
Company, the Initial Guarantor and the Trustee, pursuant to which the Securities
are to be issued, as such Indenture is or has been amended or supplemented from
time to time in accordance with the terms thereof.

 

Initial Guarantor: As defined in the preamble hereto.

 

Initial Placement:  The issuance and sale by the Company of the Securities to
the Initial Purchasers pursuant to the Purchase Agreement.

 

Initial Purchasers:  As defined in the preamble hereto.

 

Initial Securities:  The Securities; provided that the Securities shall cease to
be Initial Securities on the earliest to occur of (i) the date on which a
Registration Statement with respect to such Securities has become effective
under the Securities Act and such Securities have been exchanged  in an Exchange
Offer or disposed of pursuant to such Registration Statement; (ii) the date on
which such Securities cease to be outstanding; (iii) if a Shelf Registration
Statement is required to be filed in accordance with Section 4 hereof, one year
from the effective date of such Shelf Registration Statement; and (iv) the date
upon which such Security is distributed to the public by a Broker-Dealer
pursuant to the “Plan of Distribution” contemplated by the Exchange Offer
Registration Statement (including delivery of the Prospectus contained
therein).  For the purposes of Sections 4 and 5 hereof only, Initial Securities
will not include any Security sold pursuant to Rule 144 in a transaction that
causes it to become Freely Tradeable.

 

Interest Payment Date:  As defined in the Notes.

 

Notes: As defined in the preamble hereto.

 

3

--------------------------------------------------------------------------------


 

Person:  An individual, partnership, limited liability company, corporation,
trust or unincorporated organization or other legal entity, or a government or
agency or political subdivision thereof.

 

Prospectus:  The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Purchase Agreement: As defined in the preamble hereto.

 

Registrar:  The office or agency where Securities may be presented for
registration of transfer or for exchange; the term “Registrar” includes any
co-registrar. Initially, the Trustee will act as the Registrar.

 

Registration Default:  As defined in Section 5 hereof.

 

Registration Statement:  Any registration statement of the Company and the
Guarantors filed under the Securities Act relating to (i) an offering of
Exchange Securities pursuant to an Exchange Offer or (ii) the registration for
resale of Initial Securities pursuant to the Shelf Registration Statement, which
is filed pursuant to the provisions of this Agreement, in each case, including
the Prospectus included therein, all amendments and supplements thereto
(including post-effective amendments) and all exhibits and material incorporated
by reference therein.

 

Rule 144: Rule 144 under the Securities Act.

 

Securities:  As defined in the preamble hereto.

 

Securities Act:  The Securities Act of 1933, as amended.

 

Shelf Filing Deadline:  As defined in Section 4(a) hereof.

 

Shelf Registration Statement:  As defined in Section 4(a) hereof.

 

Trust Indenture Act:  The Trust Indenture Act of 1939, as amended.

 

Trustee:  Wells Fargo Bank, National Association, as trustee with respect to the
Securities under the Indenture.

 

Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

SECTION 2.    Securities Subject to this Agreement.

 

(a)           Initial Securities.  The securities entitled to the benefits of
this Agreement are the Initial Securities.

 

(b)           Holders of Initial Securities.  A Person is deemed to be a holder
of Initial Securities (each, a “Holder”) whenever such Person owns Initial
Securities.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.    Registered Exchange Offer.

 

(a)           Unless the Exchange Offer shall not be permissible under
applicable law or Commission policy (assuming the procedures set forth in
Section 6(a) hereof will be complied with, as applicable), or there are no
Initial Securities outstanding, each of the Company and the Guarantors shall
(i) use its commercially reasonable efforts to cause to be filed with the
Commission, an Exchange Offer Registration Statement, (ii) use its commercially
reasonable efforts to cause such Registration Statement to become effective
under the Securities Act, (iii) in connection with the foregoing, file (A) all
pre-effective amendments to such Registration Statement as may be necessary in
order to cause such Registration Statement to become effective, (B) if
applicable, a post-effective amendment to such Registration Statement pursuant
to Rule 430A under the Securities Act and (C) cause all necessary filings in
connection with the registration and qualification of the Exchange Securities to
be made under the state securities or blue sky laws of such jurisdictions as are
necessary to permit Consummation of the Exchange Offer, and (iv) upon the
effectiveness of such Registration Statement, commence the Exchange Offer. The
Exchange Offer, if required pursuant to this Section 3(a), shall be on the
appropriate form permitting registration of the Exchange Securities to be
offered in exchange for the Initial Securities and to permit resales of Initial
Securities held by Broker-Dealers as contemplated by Section 3(c) hereof.

 

(b)           If an Exchange Offer Registration Statement is required to be
filed and declared effective pursuant to Section 3(a) above, the Company and the
Guarantors shall cause the Exchange Offer Registration Statement to be effective
continuously and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 Business Days after the date notice of the Exchange
Offer is mailed to the Holders.  The Company shall cause the Exchange Offer to
comply with all applicable federal and state securities laws.  No securities
other than the Exchange Securities shall be included in the Exchange Offer
Registration Statement.  The Company and the Guarantors shall use their
commercially reasonable efforts to cause the Exchange Offer to be Consummated no
later than 365 days following the Closing Date (or if such 365th day is not a
Business Day, the next succeeding Business Day) (such deadline herein referred
to as the “Exchange Date”).

 

(c)           The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Securities that were acquired
for its own account as a result of market-making activities or other trading
activities (other than Initial Securities acquired directly from the Company),
may exchange such Initial Securities pursuant to the Exchange Offer; however,
such Broker-Dealer may be deemed to be an “underwriter” within the meaning of
the Securities Act and must, therefore, deliver a prospectus meeting the
requirements of the Securities Act in connection with any resales of the
Exchange Securities received by such Broker-Dealer in the Exchange Offer, which
prospectus delivery requirement may be satisfied by the delivery by such
Broker-Dealer of the Prospectus contained in the Exchange Offer Registration
Statement.  Such “Plan of Distribution” section shall also contain all other
information with respect to such resales by Broker-Dealers that the Commission
may require in order to permit such resales pursuant thereto, but such “Plan of
Distribution” shall not name any such Broker-Dealer or disclose the

 

5

--------------------------------------------------------------------------------


 

amount of Initial Securities held by any such Broker-Dealer except to the extent
required by the Commission.

 

Each of the Company and the Guarantors shall use commercially reasonable efforts
to keep the Exchange Offer Registration Statement continuously effective,
supplemented and amended as required by the provisions of Section 6(c) hereof to
the extent necessary to ensure that it is available for resales of Initial
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities, provided that after
the expiration of the period referred to in the first sentence of
Section 3(b) hereof, the Company may for a period (the “Exchange Offer
Registration Statement Suspension Period”) of up to 60 days in any three-month
period, not to exceed 90 days in any calendar year, determine that the Exchange
Offer Registration Statement is not usable under circumstances relating to
corporate developments, public filings with the Commission and similar events,
and suspend the use of the prospectus that is part of the Exchange Offer
Registration Statement.

 

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

SECTION 4.    Shelf Registration.

 

(a)           Shelf Registration.  If (i) the Company and the Guarantors are not
required to file an Exchange Offer Registration Statement or to consummate the
Exchange Offer solely because the Exchange Offer is not permitted by applicable
law or Commission policy, (ii) for any reason the Exchange Offer is not
Consummated by the Exchange Date (unless an Exchange Offer Registration
Statement has been filed within 270 days of the Closing Date and has not yet
been declared effective by the Commission, other than as a result of the fault
of the Company or any Guarantor, and as a result of Commission review of data or
information included or incorporated by reference in such Registration Statement
that would also be included or incorporated in a Shelf Registration Statement,
the Company and the Guarantors reasonably believe that a Shelf Registration
Statement would not become effective prior to consummation of the Exchange
Offer), or (iii) prior to the Exchange Date:  (A) with respect to any Holder of
Initial Securities that is not an Affiliate of the Company or the Guarantors,
such Holder notifies the Company that (1) such Holder is prohibited by
applicable law or Commission policy from participating in the Exchange Offer,
(2) such Holder may not resell the Exchange Securities acquired by it in the
Exchange Offer to the public without delivering a prospectus and that the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales by such Holder, or (3) such Holder is
a Broker-Dealer and holds Initial Securities acquired directly from the Company
or one of its Affiliates, or (B) in the case of any Initial Purchaser, such
Initial Purchaser notifies the Company it will not receive Freely Tradable
Exchange Securities in exchange for Initial Securities constituting any portion
of such Initial Purchaser’s unsold allotment, the Company and the Guarantors
shall:

 

6

--------------------------------------------------------------------------------


 

(x)           cause to be filed a shelf registration statement pursuant to
Rule 415 under the Securities Act, which may be an amendment to the Exchange
Offer Registration Statement (in either event, the “Shelf Registration
Statement”) on or prior to the 30th day after the date such obligation arises
but no earlier than the 365th day after the Closing Date (such date being the
“Shelf Filing Deadline”), which Shelf Registration Statement shall provide for
resales of all Initial Securities, the Holders of which shall have provided the
information required pursuant to Section 4(b) hereof; and

 

(y)           use their commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission on or before
the 90th day after the Shelf Filing Deadline (or if such 90th day is not a
Business Day, the next succeeding Business Day).

 

Each of the Company and the Guarantors shall keep any such Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Initial Securities by the Holders of such
Securities entitled to the benefit of this Section 4(a), and to ensure that it
conforms in all material respects with the requirements of this Agreement, the
Securities Act and the policies, rules and regulations of the Commission as
announced from time to time, until the earlier of one year following the date on
which the Shelf Registration Statement is declared effective by the Commission
and such shorter period that will terminate when all the Initial Securities
covered by such Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement; provided that the Company may for a period of up
to 60 days in any three-month period, and not to exceed 90 days in any calendar
year, determine that the Shelf Registration Statement is not usable under
certain circumstances relating to corporate developments, public filings with
the Commission and similar events, and suspend the use of the Prospectus that is
part of the Shelf Registration Statement (a “Blackout Period”).

 

(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Initial Securities may include any
of its Initial Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 20 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included
therein.  Each Holder as to which any Shelf Registration Statement is being
effected agrees to furnish promptly to the Company all information required to
be disclosed in order to make the information previously furnished to the
Company by such Holder not materially misleading.

 

SECTION 5.         Additional Interest.  If (a) by the Exchange Date the
Exchange Offer has not been Consummated, (b) by the requisite time after the
Shelf Filing Deadline set forth in Section 4(a)(y), any Shelf Registration
Statement, if required hereby, has not been declared effective (or does not
automatically become effective) by the Commission or (c) any Registration
Statement required by this Agreement has been declared effective (or
automatically becomes effective) but ceases to be effective at any time at which
it is required to be effective under this Agreement for more than 30 calendar
days, excluding any Blackout Period or Exchange Offer Registration Statement
Suspension Period (each such event referred to in clauses (a) through (c), a
“Registration Default”), the Company hereby agrees that the interest rate borne
by the Initial

 

7

--------------------------------------------------------------------------------


 

Securities shall be increased by 0.25% per annum during the 90-day period
immediately following the date of the occurrence of any Registration Default and
shall increase by an additional 0.25% per annum with respect to each subsequent
90-day period, in each case for the period of occurrence of the Registration
Default (such increase, “Additional Interest”), but in no event shall such
Additional Interest exceed 1.00% per annum.  At the earlier of (i) the cure of
all Registration Defaults relating to the particular Initial Securities (or, in
the case of a failure to Consummate the Exchange Offer by the Exchange Date,
when the Exchange Offer is Consummated) or (ii) the second anniversary of the
Closing Date (plus additional time equal to any period when Additional Interest
is not paid during any Blackout Period, Exchange Offer Registration Statement
Suspension Period, or 30-day period referred to in clause (c) above), Additional
Interest will cease to accrue and the interest rate on the Initial Securities
will revert to the original rate; provided, however, that, if after any
reduction in interest rate, a different Registration Default occurs, the
interest rate borne by the relevant Initial Securities shall again be increased
pursuant to the foregoing provisions. In no event will Additional Interest
accrue under more than one of the foregoing clauses (a), (b) and (c) at any one
time.

 

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Initial Security at the time
such security ceases to be a Initial Security shall survive until such time as
all such obligations with respect to such security shall have been satisfied in
full.

 

SECTION 6.    Registration Procedures.

 

(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, if required pursuant to Section 3(a) hereof, the Company and the
Guarantors shall comply with all of the provisions of Section 6(c) hereof, shall
use their commercially reasonable efforts to effect such exchange to permit the
sale of Initial Securities being sold in accordance with the intended method or
methods of distribution thereof, and shall comply with all of the following
provisions:

 

(i)      If in the reasonable opinion of counsel to the Company and the
Guarantors there is a question as to whether the Exchange Offer is permitted by
applicable law, each of the Company and the Guarantors hereby agrees to seek a
no-action letter or other favorable decision from the Commission allowing the
Company and the Guarantors to Consummate an Exchange Offer for such Initial
Securities.  Each of the Company and the Guarantors hereby agrees to pursue the
issuance of such a decision to the Commission staff level but shall not be
required to take commercially unreasonable action to effect a change of
Commission policy.  Each of the Company and the Guarantors hereby agrees,
however, to (A) participate in telephonic conferences with the Commission,
(B) deliver to the Commission staff an analysis prepared by counsel to the
Company setting forth the legal bases, if any, upon which such counsel has
concluded that such an Exchange Offer should be permitted and (C) diligently
pursue a favorable resolution by the Commission staff of such submission.

 

(ii)     As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Initial Securities shall furnish,
upon the request of the Company, prior to the Consummation thereof, a written
representation to the

 

8

--------------------------------------------------------------------------------


 

Company (which may be contained in the letter of transmittal contemplated by the
Exchange Offer Registration Statement) to the effect that (A) it is not an
Affiliate of the Company, (B) it is not engaged in, and does not intend to
engage in, and has no arrangement or understanding with any Person to
participate in, a distribution (within the meaning of the Securities Act) of the
Exchange Securities to be issued in the Exchange Offer and (C) it is acquiring
the Exchange Securities in its ordinary course of business.  In addition, all
such Holders of Initial Securities shall otherwise cooperate in the Company’s
preparations for the Exchange Offer.  Each Holder hereby acknowledges and agrees
that any Broker-Dealer and any such Holder using the Exchange Offer to
participate in a distribution of the securities to be acquired in the Exchange
Offer (1) could not under Commission policy as in effect on the date of this
Agreement rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and similar no-action letters (which may
include any no-action letter obtained pursuant to clause (i) above), and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Securities obtained by such Holder in exchange for Initial
Securities acquired by such Holder directly from the Company.

 

(b)           Shelf Registration Statement.  If required pursuant to Section 4,
in connection with the Shelf Registration Statement, each of the Company and the
Guarantors shall comply with all the provisions of Section 6(c) hereof and shall
use commercially reasonable efforts to effect such registration to permit the
sale of the Initial Securities being sold in accordance with the intended method
or methods of distribution thereof, and pursuant thereto each of the Company and
the Guarantors will as expeditiously as possible, when required, prepare and
file with the Commission a Registration Statement relating to the registration
on any appropriate form under the Securities Act, which form shall be available
for the sale of the Initial Securities in accordance with the intended method or
methods of distribution thereof.

 

(c)           General Provisions.  In connection with any Registration Statement
and any Prospectus required by this Agreement to permit the sale or resale of
Initial Securities (including, without limitation, any Registration Statement
and the related Prospectus required to permit resales of Initial Securities by
Broker-Dealers), each of the Company and the Guarantors shall:

 

(i)            use commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Initial Securities during the period required by this Agreement, the
Company shall file promptly an appropriate amendment to such Registration
Statement (or file with the Commission a document to be incorporated by

 

9

--------------------------------------------------------------------------------


 

reference into the Registration Statement), in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), use commercially reasonable efforts to cause such amendment to be
declared effective and such Registration Statement and the related Prospectus to
become usable for their intended purpose(s) as soon as practicable thereafter,
subject to the provisions applicable to the Exchange Offer Registration
Statement Suspension Periods and Blackout Periods and the last paragraph hereof;

 

(ii)               prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Initial Securities covered by such Registration
Statement have been sold; cause the Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Securities Act, and to comply fully with the applicable
provisions of Rules 424, 430A and 430B under the Securities Act in a timely
manner; and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

 

(iii)            in the case of a Shelf Registration Statement, advise the
underwriter(s), if any, and selling Holders promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Initial Securities for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any of the preceding purposes, and (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein (with respect to the
Prospectus, in light of the circumstances under which they were made) not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Initial Securities under
state securities or blue sky laws, each of the Company and the Guarantors shall
use commercially reasonable efforts to obtain the withdrawal or lifting of such
order at the earliest possible time;

 

10

--------------------------------------------------------------------------------


 

(iv)           in the case of a Shelf Registration Statement, furnish without
charge to each of the Initial Purchasers, each selling Holder named in any
Registration Statement if so requested by such Holder, and each of the
underwriter(s), if any, before filing with the Commission, copies of any
Registration Statement or any Prospectus included therein or any amendments or
supplements to any such Registration Statement or Prospectus (including all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such Holders and underwriter(s) in connection with such sale, if any,
for a period of at least five Business Days, and the Company will not file any
such Registration Statement or Prospectus or any amendment or supplement to any
such Registration Statement or Prospectus (including all such documents
incorporated by reference) to which an Initial Purchaser of Initial Securities
covered by such Registration Statement or the underwriter(s), if any, shall
reasonably object in writing within five Business Days after the receipt thereof
(such objection to be deemed timely made upon confirmation of telecopy
transmission within such period); provided, that this clause (iv) shall not
apply to any filing by the Company of any annual report on Form 10-K, quarterly
report on Form 10-Q or Current Report on Form 8-K with respect to matters
unrelated to the Initial Securities, the Securities and the Exchange Securities
and the offering or exchange therefor. The objection of an Initial Purchaser or
underwriter, if any, shall be deemed to be reasonable if such Registration
Statement, amendment, Prospectus or supplement, as applicable, as proposed to be
filed, contains a material misstatement or omission;

 

(v)              in the case of a Shelf Registration Statement, make available
at reasonable times for inspection by the Initial Purchasers, the managing
underwriter(s), if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchasers or any of the underwriter(s), all financial and other records,
pertinent corporate documents and properties of each of the Company and the
Guarantors and cause the Company’s and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof (and each such person shall agree that it will keep such information
confidential and not disclose any such records, documents, properties or
information unless (A) the disclosure of such records, documents, properties or
information is, in the opinion of counsel to such person, necessary to avoid or
correct a misstatement or omission in such Registration Statement, (B) the
release of such records, documents, properties or information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
(C) the records, documents, properties or information in such records is public
or has been made generally available to the public other than as a result of a
disclosure or failure to safeguard by such person or (D) disclosure of such
records, documents, properties or information is, in the opinion of counsel for
any such person, necessary or advisable in connection with any action, claim,
suit or proceeding, directly or indirectly, involving such person and arising
out of, based upon, related to, or involving this Agreement, or any transaction
contemplated hereby or arising hereunder) and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriter(s), if any, if in connection with the Underwritten Offering of
Initial Securities of an aggregate principal amount of $100,000,000 or greater;

 

11

--------------------------------------------------------------------------------


 

(vi)           in connection with an Underwritten Offering, if requested by any
selling Holders or the underwriter(s), if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Initial Securities, information with respect to the
principal amount of Initial Securities being sold to such underwriter(s), the
purchase price being paid therefor and any other terms of the offering of the
Initial Securities to be sold in such offering; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as practicable
after the Company is notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment, subject to the provisions
applicable to the Exchange Offer Registration Statement Suspension Periods and
Blackout Periods and the last paragraph hereof;

 

(vii)                                cause the Initial Securities covered by the
Registration Statement to be rated with the appropriate rating agencies, if so
requested by the Holders of a majority in aggregate principal amount of
Securities covered thereby or the underwriter(s), if any;

 

(viii)                 in the case of a Shelf Registration Statement, furnish to
each Initial Purchaser, each selling Holder if requested and each of the
underwriter(s), if any, without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including financial statements and schedules, but without documents incorporated
by reference therein or exhibits thereto, unless requested;

 

(ix)                       in the case of a Shelf Registration Statement,
deliver to each selling Holder if requested and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; each of the Company and the Guarantors hereby consents
to the use of the Prospectus and any amendment or supplement thereto by each of
the selling Holders and each of the underwriter(s), if any, in connection with
the offering and the sale of the Initial Securities covered by the Prospectus or
any amendment or supplement thereto;

 

(x)                          in the case of a Shelf Registration Statement,
enter into such customary agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings of debt
securities similar to the Initial Securities, as may be appropriate in the
circumstances), and make such representations and warranties, and take all such
other actions in connection therewith as is customary in offerings of debt
securities similar to the Initial Securities in order to expedite or facilitate
the disposition of the Initial Securities pursuant to any Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by any Holder of Initial Securities or
underwriter in connection with any sale or resale pursuant to any Registration
Statement contemplated by this Agreement in connection with any offering
pursuant to a Shelf Registration Statement; and, whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Registration, the Company and the Guarantors shall:

 

12

--------------------------------------------------------------------------------


 

(A)                               furnish to each Initial Purchaser, each
selling Holder if requested and each underwriter, if any, in such substance and
scope as they may request and as are customarily made by issuers to underwriters
in primary underwritten offerings, upon the effectiveness of the Shelf
Registration Statement:

 

(1)                                 a certificate, dated the date of
effectiveness of the Shelf Registration Statement, signed by (y) the President
or any Vice President and (z) a principal financial or accounting officer of
each of the Company and the Guarantors, confirming, as of the date thereof, the
matters set forth in paragraphs (i), (ii) and (iii) of Section 5(e) of the
Purchase Agreement (to the extent applicable) and such other matters as such
parties may reasonably request;

 

(2)                                 an opinion, dated the date of effectiveness
of the Shelf Registration Statement, as the case may be, of counsel for the
Company and the Guarantors, covering the matters set forth in Section 5(c) of
the Purchase Agreement and such other matters as such parties may reasonably
request, and in any event including a statement to the effect that such counsel
has participated in conferences with officers and other representatives of the
Company and the Guarantors, representatives of the independent public
accountants for the Company and the Guarantors, representatives of the
underwriter(s), if any, and counsel to the underwriter(s), if any, in connection
with the preparation of such Shelf Registration Statement and the related
Prospectus and have considered the matters required to be stated therein and the
statements contained therein, although such counsel has not independently
verified the accuracy, completeness or fairness of such statements; and that
such counsel advises that, on the basis of the foregoing, no facts came to such
counsel’s attention that caused such counsel to believe that the Shelf
Registration Statement, at the time such Registration Statement or any
post-effective amendment thereto became effective, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus contained in such Registration Statement as of its date contained an
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Without limiting the foregoing, such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data or oil and
gas reserve and production data included in any Shelf Registration Statement
contemplated by this Agreement or the related Prospectus; and

 

(3)                                 a customary comfort letter, dated the date
of effectiveness of the Shelf Registration Statement, from the Company’s
independent accountants, in the customary form and covering matters of the type

 

13

--------------------------------------------------------------------------------


 

customarily requested to be covered in comfort letters by underwriters in
connection with primary underwritten offerings, and covering or affirming the
matters set forth in the comfort letters delivered pursuant to Section 5(a) of
the Purchase Agreement, without exception, provided that to be an addressee of
the comfort letter, if requested by the applicable accountant, each Initial
Purchaser, underwriter and selling Holder may be required to confirm that it is
in the category of person to whom a comfort letter may be delivered in
accordance with applicable accounting literature;

 

(B)                               set forth in full or incorporate by reference
in the underwriting agreement, if any, the indemnification provisions and
procedures of Section 8 hereof with respect to all parties to be indemnified
pursuant to said Section; and

 

(C)                               deliver such other documents and certificates
as may be reasonably requested by such parties to evidence compliance with
Section 6(c)(x)(A) hereof and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Company or any of
the Guarantors pursuant to this Section 6(c)(x), if any.

 

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(x)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriter(s), if any, and each selling Holder promptly and, if
requested by such Persons, shall confirm such advice in writing;

 

(xi)                                   in the case of a Shelf Registration
Statement, prior to any public offering of Initial Securities, cooperate with
the selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Initial Securities
under the state securities or blue sky laws of such jurisdictions as the selling
Holders or underwriter(s), if any, may request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Initial Securities covered by the Shelf Registration Statement; provided,
however, that none of the Company or the Guarantors shall be required to
register or qualify as a foreign entity where it is not then so qualified or to
take any action that would subject it to the service of process in suits or to
taxation in any jurisdiction where it is not then so subject;

 

(xii)                                shall issue, upon the request of any Holder
of Initial Securities covered by the Exchange Offer Registration Statement,
Exchange Securities having an aggregate principal amount equal to the aggregate
principal amount of Initial Securities tendered to the Company by such Holder in
exchange therefor or being sold by such Holder; such Exchange Securities, in
certificated form, to be registered in the name of such Holder, or in the name
of the purchaser(s) of such Exchange Securities, or Cede & Co., as nominee for
the Depositary (as defined in the Purchase Agreement) or such other nominee, as
the case may be; in return, the Initial Securities held by such Holder shall be
surrendered to the Company for cancellation;

 

14

--------------------------------------------------------------------------------


 

(xiii)                             in connection with an Underwritten Offering,
cooperate with the selling Holders and the underwriter (s), if any, to
facilitate the timely preparation and delivery of certificates representing
Initial Securities to be sold and not bearing any restrictive legends; and
enable such Initial Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request at least
two Business Days prior to any sale of Initial Securities made by such Holders
or underwriter(s);

 

(xiv)                            in connection with a Shelf Registration
Statement, use commercially reasonable efforts to cause the Initial Securities
covered by the Registration Statement to be registered with or approved by such
other domestic governmental agencies or authorities as may be necessary to
enable the seller or sellers thereof or the underwriter(s), if any, to
Consummate the disposition of such Initial Securities, subject to the proviso
contained in Section 6(c)(xi) hereof;

 

(xv)                               if any fact or event contemplated by
Section 6(c)(iii)(D) hereof shall exist or have occurred, prepare a supplement
or post-effective amendment to the Registration Statement or related Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Initial
Securities, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, subject to the provisions applicable to the Exchange Offer
Registration Statement Suspension Periods and Blackout Periods and the last
paragraph hereof;

 

(xvi)                                                    provide a CUSIP number
for all Securities not later than the effective date of the Registration
Statement covering such Securities and provide the Trustee under the Indenture
with printed certificates for such Securities which are in a form eligible for
deposit with the Depository Trust Company and take all other action necessary to
ensure that all such Securities are eligible for deposit with the Depository
Trust Company;

 

(xvii)                                                 cooperate and assist in
any filings required to be made with the FINRA and in the performance of any due
diligence investigation by any underwriter (including any “qualified independent
underwriter” (as that term is defined within the rules and regulations of
FINRA)) that is required to be retained in accordance with the rules and
regulations of the FINRA;

 

(xviii)                                              otherwise use commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission, and make generally available to its security holders, as soon as
reasonably practicable, a consolidated earnings statement meeting the
requirements of Rule 158 under the Securities Act (which need not be audited)
for the twelve-month period (A) commencing at the end of any fiscal quarter in
which Initial Securities are sold to underwriters in a firm commitment or best
efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement;

 

15

--------------------------------------------------------------------------------


 

 

(xix)                                                    cause the Indenture to
be qualified under the Trust Indenture Act not later than the effective date of
the first Registration Statement required by this Agreement, and, in connection
therewith, cooperate with the Trustee and the Holders of Securities to effect
such changes to the Indenture as may be required for such Indenture to be so
qualified in accordance with the terms of the Trust Indenture Act; and to
execute and use commercially reasonable efforts to cause the Trustee to execute,
all documents that may be required to effect such changes and all other forms
and documents required to be filed with the Commission to enable such Indenture
to be so qualified in a timely manner; and

 

(xx)                                                       so long as an
Exchange Offer has not been Consummated and any Initial Securities remain
outstanding, cause each Additional Guarantor upon the creation or acquisition by
the Company of such Additional Guarantor, to execute a counterpart to this
Agreement in the form attached hereto as Annex A and to deliver such
counterpart, to the Initial Purchasers no later than five Business Days
following the execution thereof.

 

(xxi)                                                 in the case of a Shelf
Registration Statement, cause all Securities covered by the Registration
Statement to be listed on each securities exchange or automated quotation system
on which similar securities issued by the Company are then listed if requested
by the Holders of a majority in aggregate principal amount of Securities or the
managing underwriter(s), if any.

 

Each Holder agrees by acquisition of a Initial Security that, upon receipt of
any notice from the Company of the existence of any fact of the kind described
in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Initial Securities pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(c)(xv) hereof, or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Initial Securities that was current at the time
of receipt of such notice. In the event the Company shall give any such notice,
the time period regarding the effectiveness of such Registration Statement set
forth in Section 3 or 4 hereof, as applicable, shall be extended by the number
of days during the period from and including the date of the giving of such
notice pursuant to Section 6(c)(iii)(D) hereof to and including the date when
each selling Holder covered by such Registration Statement shall have received
the copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(xv) hereof or shall have received the Advice.

 

SECTION 7.                                         Registration Expenses.

 

(a)                                 All expenses incident to the Company’s and
the Guarantor’s performance of or compliance with this Agreement will be borne
by the Company and the Guarantors, jointly and severally, regardless of whether
a Registration Statement becomes effective, including, without limitation:
(i) all registration and filing fees and expenses (including filings made by any
Initial

 

16

--------------------------------------------------------------------------------


 

Purchaser or Holder with the FINRA (and, if applicable, the fees and expenses of
any “qualified independent underwriter” and its counsel that may be required by
the rules and regulations of the FINRA)); (ii) all fees and expenses of
compliance with federal securities and state securities or blue sky laws;
(iii) all expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses),
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company, the Guarantors and, subject to Section 7(b) hereof,
the Holders of Initial Securities; (v) all application and filing fees in
connection with listing the Exchange Securities on a securities exchange or
automated quotation system pursuant to the requirements thereof; and (vi) all
fees and disbursements of independent certified public accountants of the
Company and the Guarantors (including the expenses of any special audit and
comfort letters required by or incident to such performance); provided that all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of a Holder’s Initial Securities pursuant to a Shelf
Registration Statement shall be the responsibility of each Holder.

 

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

(b)                                 In connection with any Registration
Statement required by this Agreement (including, without limitation, the
Exchange Offer Registration Statement and the Shelf Registration Statement), the
Company and the Guarantors, jointly and severally, will reimburse the Initial
Purchasers and the Holders of Initial Securities being tendered in the Exchange
Offer and/or resold pursuant to the “Plan of Distribution” contained in the
Exchange Offer Registration Statement or registered pursuant to the Shelf
Registration Statement, as applicable, for the reasonable fees and disbursements
of not more than one counsel, who shall be Andrews Kurth LLP or such other
counsel as may be chosen by the Holders of a majority in aggregate principal
amount of the Initial Securities for whose benefit such Registration Statement
is being prepared.

 

SECTION 8.                                         Indemnification.

 

(a)                                 The Company and the Guarantors, jointly and
severally, agree to indemnify and hold harmless (i) each Holder and (ii) each
Person, if any, who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) any Holder (any of the Persons referred
to in this clause (ii) being hereinafter referred to as a “controlling person”)
and (iii) the respective officers, directors, partners, employees,
representatives and agents of any Holder or any controlling person (any Person
referred to in clause (i), (ii) or (iii) may hereinafter be referred to as an
“Indemnified Holder”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, judgments, actions and expenses
(including, without limitation, and as incurred, reimbursement of all reasonable
costs of investigating, preparing, pursuing, settling, compromising, paying or
defending any claim or action, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, including the reasonable
fees and expenses of counsel to any Indemnified Holder), joint or several,
directly or indirectly caused by, related to, based upon, arising out of or in
connection with (1) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or any omission or alleged
omission to state therein a material fact required to be stated therein

 

17

--------------------------------------------------------------------------------


 

or necessary in order to make the statements therein not misleading, or (2) any
untrue statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto) or any free writing
prospectus (or any amendment or supplement thereto), or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except insofar as such losses,
claims, damages, liabilities, judgments, actions or expenses are caused by an
untrue statement or omission or alleged untrue statement or omission that is
made in reliance upon and in conformity with information relating to any of the
Holders furnished in writing to the Company by any of the Holders expressly for
use therein. This indemnity shall be in addition to any liability which the
Company or any of the Guarantors may otherwise have.

 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve any of the Company or the Guarantors of its obligations
pursuant to this Agreement. Such Indemnified Holder shall have the right to
employ its own counsel in any such action and the fees and expenses of such
counsel shall be paid, as incurred, by the Company and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). The Company and the Guarantors shall
not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be designated by the Holders and must be reasonably satisfactory to
the Company. The Company and the Guarantors shall be liable for any settlement
of any such action or proceeding effected with the Company’s and the Guarantors’
prior written consent, which consent shall not be withheld unreasonably, and
each of the Company and the Guarantors agrees to indemnify and hold harmless any
Indemnified Holder from and against any loss, claim, damage, liability or
expense by reason of any settlement of any action effected with the written
consent of the Company and the Guarantors. The Company and the Guarantors shall
not, without the prior written consent of each Indemnified Holder, settle or
compromise or consent to the entry of judgment in or otherwise seek to terminate
any pending or threatened action, claim, litigation or proceeding in respect of
which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

(b)                                 Each Holder of Initial Securities agrees,
severally and not jointly, to indemnify and hold harmless the Company, the
Guarantors and their respective directors, officers of the Company and the
Guarantors who sign a Registration Statement, and any Person controlling (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) the Company or any of the Guarantors, and the respective officers,
directors, partners, employees,

 

18

--------------------------------------------------------------------------------


 

representatives and agents of each such Person,  to the same extent as the
foregoing indemnity from the Company and the Guarantors to each of the
Indemnified Holders, but only with respect to claims and actions based on
information relating to such Holder furnished in writing by such Holder
expressly for use in any Registration Statement. In case any action or
proceeding shall be brought against the Company, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Initial Securities, such
Holder shall have the rights and duties given the Company and the Guarantors,
and the Company, the Guarantors, their respective directors and officers and
such controlling person shall have the rights and duties given to each Holder by
the preceding paragraph.

 

(c)                                  If the indemnification provided for in this
Section 8 is unavailable to an indemnified party under Section 8(a) or
(b) hereof (other than by reason of exceptions provided in those Sections) in
respect of any losses, claims, damages, liabilities, judgments, actions or
expenses referred to therein, then each applicable indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities, judgments, actions or expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, from the
Initial Placement (which in the case of the Company and the Guarantors shall be
deemed to be equal to the total gross proceeds to the Company and the Guarantors
from the Initial Placement), the amount of Additional Interest which did not
become payable as a result of the filing of the Registration Statement resulting
in such losses, claims, damages, liabilities, judgments, actions or expenses,
and such Registration Statement (including, in the case of Holders, the benefit
of the offering of the Initial Securities and the Exchange Securities or
receiving Exchange Securities registered under the Securities Act), or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Holders, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities, judgments, actions or expenses, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and of the Indemnified Holder on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any of the Guarantors, on the
one hand, or the Indemnified Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities, judgments, actions and
expenses referred to above shall be deemed to include, subject to the
limitations set forth in the second paragraph of Section 8(a) hereof, any legal
or other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

The Company, the Guarantors and each Holder of Initial Securities agree that it
would not be just and equitable if contribution pursuant to this
Section 8(c) were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities, judgments,
actions or expenses referred to in the

 

19

--------------------------------------------------------------------------------


 

immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim.  Notwithstanding the provisions of this Section 8, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total price at
which the Initial Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages which such Holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  The
Holders’ obligations to contribute pursuant to this Section 8(c) are several in
proportion to the respective principal amount of Initial Securities held by each
of the Holders hereunder and not joint.

 

SECTION 9.                                         Rule 144A.  Each of the
Company and the Guarantors hereby agrees with each Holder, for so long as any
Initial Securities remain outstanding, if the Company is no longer required to
file reports under the Exchange Act, to make available upon request to any
Holder or beneficial owner of Initial Securities in connection with any sale
thereof and any prospective purchaser of such Initial Securities from such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act in order to permit resales of such Initial Securities
pursuant to Rule 144A under the Securities Act.

 

SECTION 10.                                  Participation in Underwritten
Registrations.  No Holder may participate in any Underwritten Registration
hereunder unless such Holder (a) agrees to sell such Holder’s Initial Securities
on the basis provided in any underwriting arrangements approved by the Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

 

SECTION 11.                                  Selection of Underwriters.  The
Holders of Initial Securities covered by the Shelf Registration Statement who
desire to do so may sell such Initial Securities in an Underwritten Offering. 
In any such Underwritten Offering, the investment banker(s) and managing
underwriter(s) that will administer such offering will be selected by the
Holders of a majority in aggregate principal amount of the Initial Securities
included in such offering; provided, however, that such investment banker(s) and
managing underwriter(s) must be reasonably satisfactory to the Company.

 

SECTION 12.                                  Miscellaneous.

 

(a)                                 Remedies.  Each of the Company and the
Guarantors hereby agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

 

20

--------------------------------------------------------------------------------


 

(b)                                 No Inconsistent Agreements.  Each of the
Company and the Guarantors will not on or after the date of this Agreement enter
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.  The rights granted to the Holders hereunder do not in any
way conflict with and are not inconsistent with the rights granted to the
holders of the Company’s or any of the Guarantors’ securities under any
agreement in effect on the date hereof.

 

(c)                                  Adjustments Affecting the Securities.  The
Company will not take any action, or permit any change to occur, with respect to
the Initial Securities that would materially and adversely affect the ability of
the Holders to Consummate any Exchange Offer.

 

(d)                                 Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given unless the
Company has (i) in the case of Section 5 hereof and this Section 12(d)(i),
obtained the written consent of Holders of all outstanding Initial Securities
and (ii) in the case of all other provisions hereof, obtained the written
consent of Holders of a majority of the outstanding principal amount of Initial
Securities (excluding any Initial Securities held by the Company or its
Affiliates).  Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer or registered
on a Shelf Registration Statement and that does not affect directly or
indirectly the rights of other Holders whose securities are not being tendered
pursuant to such Exchange Offer or registered on a Shelf Registration Statement
may be given by the Holders of a majority of the outstanding principal amount of
Initial Securities being tendered or registered; provided, however, that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as representative of the
Initial Purchasers with respect to which such amendment, qualification,
supplement, waiver, consent or departure is to be effective.

 

(e)                                  Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing by
hand-delivery, first-class mail (registered or certified, return receipt
requested), telex, facsimile or air courier guaranteeing overnight delivery:

 

(i)                  if to a Holder, at the address set forth on the records of
the Registrar under the Indenture, with a copy to the Registrar under the
Indenture; and

 

(ii)               if to the Company:

 

Laredo Petroleum, Inc.
                                                                                                                                               
15 W. Sixth Street
                                                                                                                                               
Tulsa, Oklahoma 74119
                                                                                                                                               
Facsimile: (918) 513-4571
                                                                                                                                               
Attention: Chief Financial Officer

 

With a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

 

21

--------------------------------------------------------------------------------


 

1111 Louisiana St.  44th Floor
                                                                                                                                               
Houston, Texas 77002

Facsimile: (713) 236-0822
                                                                                                                                               
Attention: Christine B. LaFollette

 

All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if faxed; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(f)                                   Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties, including, without limitation, and without the need for an
express assignment, subsequent Holders of Initial Securities; provided, however,
that this Agreement shall not inure to the benefit of or be binding upon a
successor or assign of a Holder unless and to the extent such successor or
assign acquired Initial Securities from such Holder.

 

(g)                                  Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 

(h)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(i)                                     Governing Law.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED  TO THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.

 

(j)                                    Severability.  In the event that any one
or more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.

 

(k)                                 Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the Initial Securities.  This Agreement supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

Laredo Petroleum, Inc.

 

 

 

 

 

 

 

By:

/s/ Richard C. Buterbaugh

 

Name:

Richard C. Buterbaugh

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Laredo Midstream Services, LLC

 

 

 

 

 

 

 

By:

/s/ Richard C. Buterbaugh

 

Name:

Richard C. Buterbaugh

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED
CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE SECURITIES (USA) LLC

WELLS FARGO SECURITIES, LLC

GOLDMAN, SACHS & CO.

BMO CAPITAL MARKETS CORP.

CAPITAL ONE SECURITIES, INC.

J.P. MORGAN SECURITIES LLC

SCOTIA CAPITAL (USA) INC.

SG AMERICAS SECURITIES, LLC

BARCLAYS CAPITAL INC.

BB&T CAPITAL MARKETS, A DIVISION OF BB&T SECURITIES, LLC

BBVA SECURITIES INC.

BOSC, INC.

COMERICA SECURITIES, INC.

ING FINANCIAL MARKETS LLC

MITSUBISHI UFJ SECURITIES (USA), INC.

SUNTRUST ROBINSON HUMPHREY, INC.

 

By:

MERRILL LYNCH, PIERCE, FENNER & SMITH

 

 

INCORPORATED,

 

 

 

 

 

 

Acting on behalf of itself and as Representative of the several Initial
Purchasers

 

 

 

 

 

 

 

By:

/s/ Douglas M. Ingram

 

 

Name:

Douglas M. Ingram

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COUNTERPART TO REGISTRATION RIGHTS AGREEMENT

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as an
Additional Guarantor (as defined in the Registration Rights Agreement, dated
January 23, 2014, by and among Laredo Petroleum, Inc., a Delaware corporation,
Laredo Midstream Services, LLC, a Delaware limited liability company, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, on behalf of itself and the
other Initial Purchasers) to be bound by the terms and provisions of such
Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
                                  , 201    .

 

[ADDITIONAL GUARANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------